Citation Nr: 0910503	
Decision Date: 03/20/09    Archive Date: 03/26/09

DOCKET NO.  07-30 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel

INTRODUCTION

The Veteran had active military service from April 1968 to 
March 1970.

The Veteran was first denied service connection for tinnitus 
in a March 1980 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  The 
Veteran did not appeal that decision, which became final.  
Since the initial 1980 denial, the Veteran has sought to 
reopen the previously denied claim on multiple occasions, 
most recently in August 1993.  In a September 1993 rating 
decision, the RO denied the Veteran's petition to reopen, 
finding that no new and material evidence had been submitted.  
Although notified of the decision, the Veteran did not 
perfect an appeal, and the decision became final.  In 
November 2001, the Veteran sought to reopen his claim for 
service connection for tinnitus.

The current appeal comes before the Board of Veterans' 
Appeals (Board) from a February 2006 rating decision by the 
RO in Huntington, West Virginia, to which jurisdiction over 
the Veteran's claim was transferred in June 2001.  In that 
decision, the RO denied the Veteran's petition to reopen the 
previously denied claim for service connection for tinnitus, 
finding that no new and material evidence had been submitted.  

Regardless of what the RO has done, however, the Board must 
address the question of whether new and material evidence has 
been received to reopen the Veteran's claim for service 
connection for tinnitus.  This is so because the issue goes 
to the Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  In 
other words, the Board is required to first consider whether 
new and material evidence is presented before the merits of a 
claim can be considered.  See Jackson v. Principi, 265 F.3d 
1366 (Fed. Cir. 2001).  Hence, the Board has characterized 
the claim for service connection for tinnitus as a claim to 
reopen.

During the pendency of this appeal the Veteran raised a claim 
of service connection for hearing loss.  This issue is 
referred to the RO.


FINDINGS OF FACT

1.  By a September 1993 rating decision, the RO denied a 
petition to reopen a previously denied claim for service 
connection for tinnitus.  The veteran did not appeal that 
decision.

2. Additional evidence associated with the claims file since 
the RO's September 1993 denial is cumulative of evidence 
previously of record.


CONCLUSIONS OF LAW

1.  A September 1993 rating decision by the RO that denied 
the Veteran's petition to reopen a previously denied claim 
for service connection for tinnitus is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2008).

2.  Evidence relating to the Veteran's claim received since 
the RO's September 1993 decision is not new and material 
evidence.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2008).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

The Board points out that the VCAA expressly provides that 
nothing in the Act "shall be construed to require [VA] to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 
section 5108 of this title."  38 U.S.C.A. § 5103A(f) (West 
2002).  That notwithstanding, the Board finds that all 
notification and development action needed to render a 
decision as to the application to reopen the claim has been 
accomplished.  Specifically, with regard to reopening the 
claim, the RO informed the Veteran of the requirements as set 
forth in 38 C.F.R. § 3.156(a) by a notice letter in November 
2005.  The notice letter provided the regulatory language of 
"new and material" evidence.  The Veteran was also told of 
the evidence and information necessary to establishing a 
claim for entitlement to service connection.  Specifically 
regarding VA's duty to notify, the Board finds that the 
November 2005 notice letter to the Veteran apprised him of 
what the evidence must show to establish entitlement to the 
benefits sought, what evidence and/or information was already 
in the RO's possession, what additional evidence and/or 
information was needed from the Veteran, what evidence VA was 
responsible for getting, and what information VA would assist 
in obtaining on the Veteran's behalf.  

The November 2005 notice letter also notified the Veteran 
that, to be considered material, evidence he supplied must 
pertain to the reason his claim was previously denied.  
Further, the November 2005 letter provided the Veteran 
specific notice of the elements of service connection that 
were the basis for the September 1993 denial.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  Moreover, although sent 
after the RO's initial February 2006 adjudication of the 
Veteran's claim, a November 2007 notice letter provided the 
Veteran with the criteria for assigning a disability rating 
and an effective date.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007).  The Board concludes that although the 
complete notice required by the VCAA was not provided until 
after the RO initially adjudicated the Veteran's claim, "the 
appellant [was] provided the content-complying notice to 
which he [was] entitled."  Pelegrini, v. Principi, 18 Vet. 
App. 112 (2004).  Consequently, the Board does not find that 
the late notice under the VCAA requires remand to the RO.  
Nothing about the evidence or any response to the RO's 
notification suggests that the case must be re-adjudicated ab 
initio to satisfy the requirements of the VCAA.

Here, although the Veteran's claim has not been reopened by 
the RO and will not be reopened by the Board, reasonable 
efforts to assist the Veteran in his claim have been 
undertaken.  To that end, the Veteran's service treatment 
records have been obtained and associated with the claims 
file, as have statements from private treatment providers.  
In addition, the Veteran was provided a VA medical 
examination in January 2006.  Under these circumstances, the 
Board finds that VA has complied with all duties to notify 
and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 
3.159.

II.  Analysis

Under pertinent legal authority, VA may reopen and review a 
claim that has been previously denied if new and material 
evidence is submitted by or on behalf of the Veteran.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  

Regarding petitions to reopen filed on or after August 29, 
2001, Title 38 Code of Federal Regulations, Section 3.156(a) 
defines "new" evidence as evidence not previously submitted 
to agency decision makers and "material" evidence as 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a) (2008).

During the pendency of the Veteran's appeal, VA revised 38 
C.F.R. § 3.156.  See 71 Fed. Reg. 52,455-52,457 (Sept. 6, 
2006).  The amended regulation became effective October 6, 
2006.  The Board notes that none of the revisions, which 
relate to receipt of additional service department records, 
affects the Veteran's pending claim.

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  This analysis is undertaken by comparing 
newly received evidence with the evidence previously of 
record.  

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Here, as indicated above, the last final denial 
pertinent to the claim was the September 1993 decision.  
Furthermore, for purposes of the "new and material" 
analysis, the credibility of the evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

The Veteran asserts that he has tinnitus that is related to 
his active military service.  Specifically, he contends that 
he was exposed to acoustic trauma in an anti-personnel mine 
explosion while serving in the Republic of Vietnam.  As a 
result, the Veteran contends that service connection is 
warranted.  

In a March 1980 rating decision, the RO denied the Veteran's 
claim of service connection for tinnitus.  The March 1980 
decision noted that the evidence did not show any evidence 
linking the Veteran's claimed tinnitus to any specific 
incident during active duty or otherwise to his military 
service.  The Veteran did not appeal the decision, and it 
became final.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§§ 3.156, 20.1105 (2008).  The Veteran sought to reopen the 
previously denied claim in February 1986; the RO denied the 
claim in March 1986, and the Veteran appealed to the Board, 
which reopened the claim and denied it on its merits in a 
February 1987 decision.  The Veteran again attempted to 
reopen the previously denied claim for service connection for 
tinnitus in August 1993.  The RO denied the petition to 
reopen via a September 1993 rating decision, finding that no 
new and material evidence had been submitted.  The Veteran 
did not appeal that decision, which became final.  
Thereafter, in November 2001, the Veteran sought to reopen 
his claim of service connection for tinnitus.

Evidence of record in 1993 included a separation examination 
history completed by the Veteran, which shows that he 
responded negatively to the question of whether he had any 
ear trouble or hearing loss.  A 1979 VA examination report 
was also of record.  The report shows that the veteran 
reported periodic ringing in his ears.  He gave a history of 
exposure to explosions of mines in service that created 
considerable shock.  He also described being around artillery 
that caused considerable pain in his ears.  He reported that 
he noted the problem on his final military examination and, 
as a result, was given 3 repeat ear tests.  A February 1986 
statement by a private physician indicates that the veteran 
was seen in May 1970 for ringing in his ears.  It was noted 
that he was seen again in 1973 and again in 1985 for tinnitus 
that had progressively worsened over the previous 15 years.  
Statements from those who knew the Veteran in the early 1970s 
show that the Veteran occasionally complained to them of 
ringing in his ears.  

Evidence added to the record since the September 1993 rating 
decision concerning the Veteran's claim of service connection 
for tinnitus includes a VA examination conducted in January 
2006, as well as audiological examinations and statements 
from two private examiners.  Report of the VA examination 
reflects that the examiner reviewed the Veteran's claims file 
and conducted physical examination.  The Veteran stated that 
his primary complaint was "noise in [his] ears," which he 
stated sounded like a "siren" in his ears and occasionally 
woke him up at night.  The Veteran reported having been in 
combat while on active duty, but he did not report any 
specific event that he believed led to his tinnitus.  The 
examiner noted that the Veteran had not complained of 
tinnitus at any time during service, including at his March 
1970 separation medical examination; instead, he reported at 
that time that he suffered from no "ear, nose, and throat 
trouble."  The examiner concluded that, based on the fact 
that the Veteran made no complaints of tinnitus while in 
service or during his separation examination, his current 
tinnitus is not related to any noise exposure during active 
duty.

The Veteran has also submitted records and letters from two 
private audiologists from whom he has received examination 
and treatment.  In a September 2005 letter, a private 
audiologist noted that the Veteran reported a long history of 
tinnitus that began after he suffered combat acoustic trauma 
in the Republic of Vietnam.  The examiner noted that "combat 
related trauma resulting in tinnitus ... cannot be ruled out."  
Similarly, the Veteran submitted report of a January 2008 
examination by a private otolaryngologist, who noted the 
Veteran's complaint of bilateral tinnitus since his active 
duty in Vietnam.  The examiner noted in particular that the 
Veteran complained of having been "close to explosions" 
while stationed in Vietnam and of suffering from tinnitus 
since that time.  The examiner's diagnosis was "tinnitus for 
years."  

The Veteran also testified before the undersigned Veterans 
Law Judge that he was exposed to acoustic trauma as a soldier 
in combat.  He specifically recounted an incident during his 
service in the Republic of Vietnam when he was exposed to the 
explosion of an anti-personnel mine while traveling in an 
armored personnel carrier.  He stated in particular that he 
remembers losing his hearing for about an hour after the 
blast and noticed the ringing in his ears soon after the 
incident, although he did not seek medical treatment at the 
time.  

After a review of the evidence mentioned above, the Board 
finds that new and material evidence relating to the 
Veteran's claim of service connection for tinnitus has not 
been received, and the claim of service connection for 
tinnitus may not be reopened.  The evidence is cumulative of 
the evidence previously before agency decision makers.  As 
noted above, the evidence previously of record shows that the 
veteran reported having had tinnitus since being exposed to 
explosions.  It even shows that he was seen within a few 
months of service for complaints of tinnitus.  

The evidence received since the 1993 denial, includes the 
private doctor's assessment that tinnitus due to service 
could not be ruled out; however, this information does not 
tend to prove the veteran's claim in a manner different from 
what was already shown in 1993 and which was implicit in the 
veteran's earlier contentions, the lay statements he 
submitted, and the 1986 statement by his private physician.  
Consequently, the Board finds that the new evidence differs 
from what was previously of record, but substantively it is 
the same.  In other words, with respect to what is required 
to show a relationship to military service, it is cumulative 
of what was previously known.  

As noted in 38 C.F.R. § 3.156(a), new and material evidence 
can be neither cumulative nor redundant of the evidence of 
record at the time of the last prior final denial of the 
claim sought to be reopened and must raise a reasonable 
possibility of substantiating the claim.  Under the 
circumstances described above, the Board must conclude that 
new and material evidence relating to the Veteran's claim of 
service connection for tinnitus has not been received; hence, 
the requirements to reopen the claim of service connection 
for tinnitus have not been met, and the appeal must be 
denied.  As new and material evidence to reopen the finally 
disallowed claim has not been received, the benefit-of-the-
doubt doctrine is not applicable.  See Annoni v. Brown, 5 
Vet. App. 463, 467 (1993).


ORDER

As new and material evidence has not been received, the 
application to reopen a claim of entitlement to service 
connection for tinnitus is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


